DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on April 1st, 2022, claims 1, 2, 4, 5, 7, 9, 11, 12, and 15-17 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the graphical user interface".  Claim 11 recites the limitation "each of the plurality of handheld remotes".  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saguin et al. (US 2012/0002509 A1) in view of Aman et al. (US 2013/0120123 A1).
Regarding claim 1, Saguin discloses a system for managing time in an event, the system comprising:
a scoreboard (see par. [0151], scoreboard);
a scoreboard controller (see par. [0156], a keyboard, numeric keypad, touch screen, or similar);
a console host (see par. [0179], In this case, the fixed system 3 also comprises a transmitter, and its controller 31);
an activator (see par. [0118], portable system 2);
wherein the activator is triggered when a whistle is blown (see par. [0119], This portable system 2 comprises an acoustic sensor 20, for example of the microphone type, designed to measure the external acoustic signals from all acoustic sources present during the sporting event (public, referees, players, coaches, whistles, commentators, advertisements, screeching of shoe soles, etc.) including the whistle S4 from the referee's or referees' whistle 4);
wherein the activator senses the use of the whistle (see par. [0119], This portable system 2 comprises an acoustic sensor 20, for example of the microphone type, designed to measure the external acoustic signals from all acoustic sources present during the sporting event (public, referees, players, coaches, whistles, commentators, advertisements, screeching of shoe soles, etc.) including the whistle S4 from the referee's or referees' whistle 4);
wherein the activator sends a signal to the console host (see par. [0127], Lastly, this portable system 2 comprises a transmitter 24 connected to the digital processor 23 and designed to transmit said digital refereeing signal S23, via an antenna 240; also see par. [0147], The fixed system 3 includes a receiver 30 in radio connection with the transmitter 24 of the or each portable system 2, via an antenna 300, said receiver being designed to receive the or each digital refereeing signal S23);
wherein the console host causes a game clock to stop when the whistle is blown (see par. [0068], Once the playing time countdown has been stopped after the detection of an acoustic refereeing signal signaling the stoppage of the playing time);
wherein upon the subsequent whistle, the activator senses the blow of the whistle and
causes the console host to start the game clock (see par. [0188], Just like the whistle S4 is detected to stop the playing time countdown, it is possible to restart this same playing time countdown upon an action by the referee; the action can be another whistle); 
a graphical user interface; the graphical user interface having a display screen; the display screen displaying a game clock time remaining; the display screen displaying a shot clock time remaining (see fig. 1, shows a game clock; also see par. [0156], a man-machine interface 80, or MMI, in particular allowing the referee to transmit command orders or data, such a man-machine interface 80 being produced for example in the form of a keyboard, numeric keypad, touch screen, or similar; also see par. [0027], in particular of the basketball match type or another team sport; a shot clock is a well-known feature of basketball games).
However, Saguin does not explicitly disclose a plurality of wired connections and wherein the plurality of wired connections services the scoreboard controller as connected to receiving devices.
Aman teaches a sports scorekeeping system and scoreboard with a plurality of wired connections and wherein the plurality of wired connections services the scoreboard controller as connected to receiving devices (see par. [0148], Thus, the present invention provides the opportunity to create a juncture A connector that may support a variable number of wires depending upon the possible outputs for a given console's 100-2 keyboard 100-2 k). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saguin to use wired connections as this is merely substituting one type of connection (wireless) for another (wired) to produce the similar result of providing connectivity between the components of the scoreboard system.

Regarding claim 3, Saguin discloses wherein the activator is a whistle, a whistle microphone, wherein the whistle microphone detects when a whistle has been activated (see par. [0119], This portable system 2 comprises an acoustic sensor 20, for example of the microphone type, designed to measure the external acoustic signals from all acoustic sources present during the sporting event (public, referees, players, coaches, whistles, commentators, advertisements, screeching of shoe soles, etc.) including the whistle S4 from the referee's or referees' whistle 4).

Regarding claim 6, Saguin discloses a geographic location, the geographic location having a defined space (see par. [0047], a gymnasium).

Regarding claim 8, Saguin discloses a plurality of wireless connections (see par. [0064], digital wireless connection).

Regarding claim 10, Saguin discloses a horn (see par. [0033], a horn).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saguin et al. (US 2012/0002509 A1) in view of Gordon (US 2018/0280783 A1).
Regarding claim 12, Saguin discloses a system for managing time in an event, the system comprising:
a scoreboard (see par. [0151], scoreboard);
a scoreboard controller (see par. [0156], a keyboard, numeric keypad, touch screen, or similar);
a console host (see par. [0179], In this case, the fixed system 3 also comprises a transmitter, and its controller 31);
an activator (see par. [0118], portable system 2);
wherein the activator sends a signal to the console host (see par. [0127], Lastly, this portable system 2 comprises a transmitter 24 connected to the digital processor 23 and designed to transmit said digital refereeing signal S23, via an antenna 240; also see par. [0147], The fixed system 3 includes a receiver 30 in radio connection with the transmitter 24 of the or each portable system 2, via an antenna 300, said receiver being designed to receive the or each digital refereeing signal S23);
a scoreboard controller (see par. [0156], a keyboard, numeric keypad, touch screen, or similar);
wherein the console host sends signals to the scoreboard controller (see par. [0147], a controller 31 connected to the receiver 30 and designed to deliver a control refereeing signal S31 in response to the reception of a digital refereeing signal S23 by the receiver 30);
a graphical user interface; the graphical user interface having a display screen; the display screen displaying a game clock time remaining; the display screen displaying a shot clock time remaining (see fig. 1, shows a game clock; also see par. [0156], a man-machine interface 80, or MMI, in particular allowing the referee to transmit command orders or data, such a man-machine interface 80 being produced for example in the form of a keyboard, numeric keypad, touch screen, or similar; also see par. [0027], in particular of the basketball match type or another team sport; a shot clock is a well-known feature of basketball games).
However, Saguin does not explicitly disclose wherein the console host causes a game clock to stop when a signal is sent from a handheld remote and wherein upon a subsequent signal sent from a handheld remote, the console host resumes the game clock.
Gordon teaches a referee scorekeeping system which includes a plurality of handheld remotes, wherein the console host causes a game clock to stop when a signal is sent from a handheld remote and wherein upon a subsequent signal sent from a handheld remote, the console host resumes the game clock (see figs. 2, 3, and see par. [0046], describes START_CLOCK message and STOP_CLOCK message which control the game clock). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Saguin and Aman with the handheld remotes of Gordon in order to allow referees to simultaneously officiate a game, communicate game information, and document game statistics and results (see Gordon, par. [0002]).

Regarding claim 13, Saguin discloses a whistle (see par. [0117], using a whistle 4).

Regarding claim 14, Saguin discloses wherein the activator is a whistle, a whistle microphone, wherein the whistle microphone detects when a whistle has been activated (see par. [0119], This portable system 2 comprises an acoustic sensor 20, for example of the microphone type, designed to measure the external acoustic signals from all acoustic sources present during the sporting event (public, referees, players, coaches, whistles, commentators, advertisements, screeching of shoe soles, etc.) including the whistle S4 from the referee's or referees' whistle 4).

Regarding claim 15, Saguin discloses wherein the activator is a combination of a plurality of handheld devices and whistles (see par. [0117], The portable system 2; also see par. [0119], This portable system 2 comprises an acoustic sensor 20, for example of the microphone type, designed to measure the external acoustic signals from all acoustic sources present during the sporting event (public, referees, players, coaches, whistles, commentators, advertisements, screeching of shoe soles, etc.) including the whistle S4 from the referee's or referees' whistle 4).

Regarding claim 16, Saguin discloses a computer system; wherein the computer system is configured to process signals; wherein the computer system is configured to provide processing for setting up a plurality of parameters associated with a sporting event (see par. [0126], digital processor 23, for example of the digital signal processor type, designed to process and analyze the digital measuring signals S22; also see par. [0147], a time measuring instrument 32 for counting down the playing time, in particular of the stopwatch or chronometer type, connected to the controller 31 and configured to stop (and/or resume if applicable) the countdown of the playing time in response to the delivery of the control refereeing signal S23). Gordon teaches a referee scorekeeping system which includes a handheld remote with a graphical user interface having a plurality of settings for display options; wherein the display options can change parameters displayed on the graphical user interface display (see par. [0045], By tapping a portion of the screen, or by speaking into the device, the official 4 may move to a different screen, for example, the Fouls screen for the Yellow team in FIG. 4).

Claim 2, 4, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saguin et al. (US 2012/0002509 A1) in view of Aman et al. (US 2013/0120123 A1) and further in view of Gordon (US 2018/0280783 A1).
Regarding claim 2, the combination of Saguin and Aman discloses the system as discussed above. However, the combination of Saguin and Aman does not explicitly disclose a plurality of handheld remotes; wherein a user activates at least one button on the handheld remote; and wherein the user can override the activation of a whistle with the handheld remote.
Gordon teaches a referee scorekeeping system which includes a plurality of handheld remotes; wherein a user activates at least one button on the handheld remote; and wherein the user can override the activation of a whistle with the handheld remote (see figs. 2, 3, and par. [0026], game data is input through touching a touch sensitive screen; also see par. [0046], In this example, if remote device 1 receives the START_CLOCK message one second later at say 952,670 (its internal-clock reading), then it should start the visible game clock at 5:19 at that time rather than 5:20; thus the signal overrides the time with the correct time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Saguin and Aman with the handheld remotes of Gordon in order to allow referees to simultaneously officiate a game, communicate game information, and document game statistics and results (see Gordon, par. [0002]).

Regarding claims 4 and 7, the combination of Saguin and Aman discloses the system as discussed above. However, the combination of Saguin and Aman does not explicitly disclose a plurality of handheld remotes; wherein a user activates at least one button on the handheld remote; wherein the activation of at least one button on the handheld remote sends a signal to the console host; wherein the console host causes a game clock and/or shot clock to stop when a stop button of the handheld remote is pressed; and wherein the console host causes a game clock and/or shot clock to start when a start button of the handheld remote is pressed.
Gordon teaches a referee scorekeeping system which includes a plurality of handheld remotes; wherein a user activates at least one button on the handheld remote; wherein the activation of at least one button on the handheld remote sends a signal to the console host; wherein the console host causes a game clock and/or shot clock to stop when a stop button of the handheld remote is pressed; and wherein the console host causes a game clock and/or shot clock to start when a start button of the handheld remote is pressed (see figs. 2, 3, and par. [0026], game data is input through touching a touch sensitive screen; also see par. [0046], describes START_CLOCK message and STOP_CLOCK message which control the game clock). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Saguin and Aman with the handheld remotes of Gordon in order to allow referees to simultaneously officiate a game, communicate game information, and document game statistics and results (see Gordon, par. [0002]).

Regarding claim 9, the combination of Saguin and Aman discloses the system as discussed above. However, the combination of Saguin and Aman does not explicitly disclose the graphical user interface having a plurality of settings for display options; wherein the display options can change parameters displayed on the graphical user interface display.
Gordon teaches a referee scorekeeping system which includes a handheld remote with a graphical user interface having a plurality of settings for display options; wherein the display options can change parameters displayed on the graphical user interface display (see par. [0045], By tapping a portion of the screen, or by speaking into the device, the official 4 may move to a different screen, for example, the Fouls screen for the Yellow team in FIG. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Saguin and Aman with the handheld remotes of Gordon in order to allow referees to simultaneously officiate a game, communicate game information, and document game statistics and results (see Gordon, par. [0002]).

Regarding claim 11, the combination of Saguin and Aman discloses the system as discussed above. However, the combination of Saguin and Aman does not explicitly disclose wherein each of the plurality of handheld remotes includes a remote display.
Gordon teaches a referee scorekeeping system which includes a handheld remote with a remote display (see figs. 2, 3, and par. [0044], A touch-sensitive screen on the mobile computational system 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Saguin and Aman with the handheld remotes of Gordon in order to allow referees to simultaneously officiate a game, communicate game information, and document game statistics and results (see Gordon, par. [0002]).

Allowable Subject Matter
Claims 17-20 are allowed.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest displaying an event log and history of events and displaying a plurality of connected devices; wherein the connected devices are remote devices connected to the console host wirelessly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/12/2022